Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claims 1-20 are pending in this office action.

Priority
No foreign priority is claimed.


Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 12/08/2020 and 06/03/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Monica et al. (US 2021/0056548 A1, hereinafter Monica), in view of Yang (US 2020/0204560 A1).
For claim 1, Monica teaches a method for designating a block generator node within a blockchain, the method comprising: receiving, from two or more nodes in the blockchain, respective consideration from each of the two or more nodes at a first time (para 0048-0051 - stakes or other considerations with respect to plurality of nodes associated with blockchain are received or made available for further selection);
receiving respective updates from each of the two or more nodes at a second time (para 0041, 0049, 0051 - changing stakes at a later time);
 determining whether a single node of the two or more nodes is available after the respective updates (para 0049, 0051-0052, 0075 - validation of node after update or changes in associated factors, implying availability of one or more nodes during and after validation); and 
designating the single node as the node to be added to the blockchain (para 0049, 0051, 0062 - node validation and node addition in the blockchain).
Although node generation is implied when a node is added in the blockchain, Monica does not appear to explicitly teach, but Yang teaches designating the single node as the block generator node (para 0021, 0024, 0062 - data block generation or node generation based on satisfying of conditions with the received record, and determining the record/node availability based on the satisfied condition). Based on Monica in view of Yang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Yang in the system of Monica, in order to initiate the node generation (creating initial block etc.) based on conditions established for the application goal at hand, in order to optimize and improve the process of recordation of appropriate data records in the blockchain.

For claim 2, Monica in view of Yang teaches the claimed subject matter as discussed above. Monica further teaches wherein determining whether the single node of the two or more nodes is available after the respective updates includes: identifying that each of the other nodes provided is unavailable (para 0049, 0051-0052 - validation of node after update or changes in associated factors, implying availability of one or more nodes during and after validation, and implying that non-validated nodes not available; para 0042-0044, 0075, 0102 - failure of validation in any form results in nodes not available for further processing).

For claim 3, Monica in view of Yang teaches the claimed subject matter as discussed above. Monica further teaches wherein determining whether the single node of the two or more nodes is available after the respective updates includes: identifying that the single node has a greatest consideration after the second time (para 0049-0052, 0139 - changes that include higher stake or higher values associated with the nodes that are identified for adding).

For claim 4, Monica in view of Yang teaches the claimed subject matter as discussed above. Although Monica teaches hash comparison and condition check for node selection (para 0049) wherein any selection criteria may be set with regards to how hash is compared, Monica does not appear to explicitly teach, but Yang teaches wherein determining whether the single node of the two or more nodes is available after the respective updates includes: comparing a set of hashes associated with the two or more nodes; and identifying that the single node is associated with a highest hash of the two or more nodes (para 0024-0028, 0050-0051, 0062 - block height values or hash values are used for block selection as a condition). Based on Monica in view of Yang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Yang in the system of Monica, in order to initiate the node generation (creating initial block etc.) based on conditions established for the application goal at hand including checking of hash values, in order to optimize and improve the process of recordation of appropriate data records in the blockchain.

For claim 5, Monica in view of Yang teaches the claimed subject matter as discussed above. Monica further teaches wherein the respective updates include the single node increasing consideration, a second node identifying as unavailable, and a third node matching the increased consideration of the single node (para 0048-0051 - stakes or other considerations with respect to plurality of nodes associated with blockchain change or increase with time; para 0049, 0051-0052 - validation of node after update or changes in associated factors, implying availability of one or more nodes during and after validation, and implying that non-validated nodes not available; para 0042-0044, 0075, 0102 - failure of validation in any form results in nodes not available for further processing, validation of node after update or changes in associated factors, implying availability or unavailability of one or more nodes during and after validation; para 0049-0052, 0139 - stakes or consideration with matching nodes that are identified for adding).

For claim 6, Monica in view of Yang teaches the claimed subject matter as discussed above. Monica further teaches the method of claim 5, further comprising: retaining the consideration of the second node; and providing the consideration to the single node (para 0048-0051 - stakes or other considerations with respect to plurality of nodes associated with blockchain change or increase with time; para 0049-0052, 0139 - stakes or consideration with matching nodes that are retained and therefore identified for adding).

For claim 7, Monica in view of Yang teaches the claimed subject matter as discussed above. Monica further teaches generating a local consideration; and combining the local consideration with the respective consideration from each of the two or more nodes (para 0048-0052, 0139 - stakes or other considerations with respect to plurality of nodes associated with blockchain, the stakes updated locally with respect to the nodes).

For claim 8, the claim limitations are similar to those of claim 1 except claim 8 is drawn to a system for designating a block generator node within a blockchain, the system comprising: a memory; and a processor in communication with the memory (Monica - Fig. 1A; para 0046), the processor being configured to perform the method of claim 1. Therefore claim 8 is rejected according to claim 1 as above.

As to claims 9-14, the claim limitations are similar to those of claims 2-7 respectively. Therefore claims 9-14 are rejected according to claims 2-7 respectively as above.

For claim 15, the claim limitations are similar to those of claim 1 except claim 15 is drawn to a computer program product for designating a block generator node within a blockchain, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Monica - Fig. 1A; para 0046), the program instructions executable by a processor to cause the processors to perform the method of claim 1. Therefore claim 15 is rejected according to claim 1 as above.

As to claims 16-20, the claim limitations are similar to those of claims 2-6 respectively. Therefore claims 16-20 are rejected according to claims 2-6 respectively as above.

    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433